                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   LOIS WILLOW ALLEN, et al.,                                 CASE NO. C18-1344-JCC
10                               Plaintiffs,                    ORDER
11           v.

12   PUGET SOUND GUARDIANS, et al.,

13                               Defendants.
14

15           This matter comes before the Court sua sponte. On October 23, 2018, Magistrate Judge
16   Mary Alice Theiler recommended that this Court review Plaintiffs’ complaint under 28 U.S.C.
17   § 1915(e)(2)(B) prior to the issuance of a summons. (Dkt. No. 4 at 1.) Judge Theiler’s
18   recommendation followed her order finding that Plaintiff Allen financially qualifies for in forma
19   pauperis (“IFP”) status. (Id.) The Court previously directed Plaintiffs to file an amended
20   complaint, but they have failed to do so. (See Dkt. No. 7.)
21           The Court must dismiss an IFP complaint if the action fails to state a claim, raises
22   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
23   such relief. 28 U.S.C. § 1915(e)(2)(B). “[A] complaint must contain sufficient factual matter,
24   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
25   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim
26   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the


     ORDER
     C18-1344-JCC
     PAGE - 1
 1   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

 2   678.

 3           In their complaint, Plaintiffs allege that Plaintiff Herron “is illegally confined, over

 4   medicated, caused to suffer irretrievable health, robbed with false claims of his freedom and

 5   money.” (Dkt. No. 1-1 at 5.) They seek “the freedom of [Plaintiff] Stewart Herron and

 6   compensation as the court sees fit.” (Id.) Plaintiffs allege violations of the “[r]ight to life, liberty,

 7   and pursuit of happiness,” the “[r]ight to a fair trial” because “King County Courts did evil,” and

 8   the “[r]ight to privacy.” (Id. at 3.) Plaintiffs provide no further information on the nature of the
 9   allegations or a legal theory supporting the relief they seek. Instead, Plaintiffs refer the Court to a
10   256-page exhibit, which includes drug side effects information, many documents detailing the
11   sale of real property, various guardianship motions filed in various courts, and allegations of
12   unfair or conspiratorial guardianship hearings. (See generally Dkt. No. 5-1.) Additionally, if
13   what Plaintiffs seek is for the Court to review Plaintiff Herron’s guardianship proceedings, they
14   have not alleged how the Court would have jurisdiction over such a claim.
15           Even applying the Ninth Circuit’s directive to construe pro se complaints liberally, the
16   Court cannot find that Plaintiffs have stated a claim upon which relief can be granted. See Hebbe
17   v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Further, Plaintiffs failed to file an amended
18   complaint after being given an opportunity by the Court. (Dkt. No. 7.) For those reasons, the

19   Court DISMISSES Plaintiffs’ complaint without prejudice. Plaintiff Allen’s motion to appoint

20   counsel (Dkt. No. 6) is DENIED as moot.

21           DATED this 19th day of December 2018.




                                                              A
22

23

24
                                                              John C. Coughenour
25                                                            UNITED STATES DISTRICT JUDGE
26


     ORDER
     C18-1344-JCC
     PAGE - 2
